Citation Nr: 9914956	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-01 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1960 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, denying the benefit sought.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


REMAND

A veteran is entitled to service connection for a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  

Without establishing whether the claim is well-grounded at 
this juncture, the Board notes that the Court has held that 
there is some duty to assist the veteran in the completion of 
his application for benefits under 38 U.S.C.A. § 5103(a), 
depending upon the particular facts in each case.  Beausoleil 
v. Brown, 8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In connection with the search for documents, 
this duty is limited to specifically identified documents 
that by their description would be facially relevant and 
material to the claim"); cf. Fed. R. Evid. 401 (defining 
"relevant evidence" as "evidence having any tendency to make 
the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence").

As a preliminary matter, the Board observes that the veteran 
contends that his case file is incomplete and that service 
medical records were sought for the wrong period of time.  
The veteran reported in his VA Form 21-526 that he received 
treatment at Boca Chica Naval Hospital from June 1963 to July 
1963 for a back injury.  The veteran stated that he injured 
his back setting up communication trailes (sic) a couple of 
days after the Cuban Crisis.  He asserts that he was treated 
and hospitalized for about a week at the Boca Chica, Florida 
Naval Air Station and placed on limited duty.  

The veteran reported that he was admitted to Mother Francis 
Hospital for back problems less than eight months after 
separation from service and that he was placed in traction by 
Dr. Neal Jones.  The veteran believes Dr. Jones is deceased 
and he has been unable to obtain treatment records from the 
hospital.  

The Board acknowledges that the case file contains service 
medical records for the period of August 1960 to May 1964, 
the veteran's period of military service.  Briefly, in 
September 1961, the veteran complained of low back pain, 
duration of four to five months.  Service medical record 
entries dated in September 1961, February 1962, and October 
1963, reflect low back pain, that the pain was dull with no 
radiation which occurred mainly when attempting to lift heavy 
objects, that there was occasional pain in the lumbosacral 
spine area when coughing and running, and that there was no 
history of any trauma.  On physical examination, there was 
mild tenderness over L (lumbar) 4-L5 vertebrae to deep 
palpation.  The diagnostic impression was lumbosacral strain.  
The October 1963 entry reflects low back pain; that he has 
had trouble with his back for the past four to five years 
with pain off and on; and that he had an acute recurrence 
since yesterday, although there was no direct preceding 
circumstance.  The back was most painful when he 
overextended.  A sick slip dated October 30 reflects: Sea 
Plan Base, pain in back, lumbar area, and that the veteran 
has taken medication, [pain] persisting for four days.  The 
sick slip reflects: treat with Xylocaine injection over the 
left superior iliac spine and refer to orthopedic clinic on 
Friday if not better.  A subsequent entry reflects "to 
clinic as directed by [medical doctor], U.S. Naval Hospital.  
The pain was made worse by the Xylocaine injection.  Light 
duty."  

The RO did seek treatment records allegedly developed in 
response to an injury on or about June 1963 through July 1963 
at the Boca Chica Naval Hospital, to include October 1963.  
The RO was informed that no records were available.  An 
Information Re Veteran in Uniformed Service Hospital request 
dated in July 1997 sent to the Boca Chica Naval Hospital, 
with hospital admission dates as June 1963 to July 19963, has 
a hand written notation in the lower right hand corner "no 
records".  A July 1997 statement from the Naval Branch 
Medical Clinic to the RO reflects that no medical records 
were found for the above individual and that medical records 
of the above named patient are now maintained at the National 
Military Personnel Records Center and it is recommended that 
you forward your request to them.  A July 1997 VA Form 70- 
3101 sent to the National Personnel Records Center reflects 
that in September 1997, no additional medical records were on 
file.  All available records were furnished the VARO on 
October 21, 1995, under the same file number listed above.  
If the veteran was hospitalized on an inpatient basis at the 
above mentioned Naval Hospital, "we" need to know the exact 
dates of hospitalization and the name of the hospital.  
According to a deferred rating dated in September 1997, the 
RO submitted another VA Form 21-3101 for clinical records for 
the period June 1963 to July 1963, and October 1963 for 
treatment received at the Boca Chica Naval Hospital.  The 
request apparently was keyed improperly and reflects June 
1973 to August 1973 and October 1973.  The RO requested the 
records again in June 1998.  In August 1998, the RO submitted 
the VA Form 21-3101 request with the dates of treatment as 
June 1973 to October 1973 at the Boca Chica Naval Hospital.  
Thereafter, a September 1998 response to the VA Form 21-3101 
reflects "[a] search for clinical records resulted in a 
negative response."  A review of the case file shows that 
the correct period was not requested in August 1998 and was 
thus not in accordance with the National Personnel Records 
Center's request dated in September 1997.

The same deferred rating dated in September 1997, requested 
that the veteran provide authorization for VA to secure 
treatment records from Mother Francis Hospital, Dr. Jones, 
Dr. DeCharles, Dr. DuBois, and Dr. Gross, as well as retrieve 
any retired records.  In February 1998, the RO sent a letter 
to the veteran requesting that he complete and return VA 
forms 21-4142.  The Board notes that the address on the 
letter is not the address affixed to the veteran's 
substantive appeal.  The case file contains a March 1998 
letter from the RO to the veteran bearing the mailing address 
from the substantive appeal which reflects "[t]he enclosed 
letters dated 2-2-98 and 2-13-98, were returned to us 
unclaimed".  The record does not show that the veteran 
responded to the RO's February 1998 letter.  While the Board 
stresses that the veteran cannot passively wait for essential 
evidence to appear and his inaction would otherwise foreclose 
VA's efforts to assist, since a Remand is in order for other 
treatment records, the VA will seek the veteran's assistance 
in completing this factual development of his claim.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The veteran asserts that he has exhausted his options in 
attaining the records.  His February 1999 hearing testimony 
reflects that he requested VA assistance to acquire the 
records.

A September 1995 statement from Dr. Gordon, a neurological 
surgeon, reflects that the veteran required circumferential 
fusion for lumbar injury and that he would be happy to supply 
further details to the exact nature and extent of the 
veteran's injury to any inquirers.  A x-ray of the lumbar 
spine reflects lumbar fusion of L3-L4, L4-L5, and L5-S1 with 
normal vertebral alignment.  It is unclear from the record as 
to whether the physician had access to treatment records from 
the veteran's prior physicians in preparing his assessment.  
The case file does not reflect that the RO sought additional 
information from Dr. Gordon regarding the history of the 
veteran's lumbar injury.  

A January 1994 private medical record entry of Dr. Johnson 
reflects that the veteran had been his patient 15 years 
earlier.  A June 1995 x-ray of the lumbar spine reflects 
degenerative spondylosis at L4-L5 and to a greater extent at 
L5-S (sacral) 1; no other abnormality seen.  An August 1995 
private medical record entry reflects that the veteran has 
had surgeries performed on his back in 1968 and 1969 by Dr. 
DeCharles and another surgery on his back in 1982 by Dr. 
DuBois.  Based on the foregoing and the review of the medical 
records, it is unclear as to whether the veteran reported the 
medical history or the physician had access to other 
treatment records provided by the veteran.  Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997); Reonal v. Brown, 5 Vet. App. 
458, 460 (1993) (citing Black v. Brown, 5 Vet. App. 177 
(1993) (medical evidence was inadequate where medical 
opinions were general conclusions based on history furnished 
by appellant and on unsupported clinical evidence)).

Testimony from the February 1999 travel Board hearing 
reflects that the veteran was a cryptographic operator in-
service.  Transcript, hereinafter T., at 2-3.  He denied 
having problems with his back before service.  T. at 3.  He 
had no problems with his back until 1963.  T. at 3.  His back 
had been sore occasionally while on active duty, but nothing 
where he had to seek treatment.  T. 13.  He hurt his back 
during the Cuban Crisis in early 1963 while unloading some 
telecommunications equipment.  T. at 3, 12.  His back just 
kind of popped and went out.  T. at 3.  He estimates that his 
hospital stay was 7-10 days.  T. at 4.  He believes he was 
medicated and in traction for 2-4 days.  T. at 4.  
Thereafter, he was on light duty for a couple of weeks- not 
lifting any thing heavy.  T. at 4-5.  He does not remember 
going back for follow-up treatment or consultation.  T. at 5.  
The diagnosis was low back strain.  T. at  5.  He saw a 
private physician, Dr. Jones, in Tyler, Texas, for back pain 
3 to 5 times the year he separated from service.  T. at 7, 
14.  He testified that there was no particular causative 
factor - no new injury.  T. at 17-18.  The physician 
prescribed Tylenol with codeine.  T. at 7.  Dr. Jones 
hospitalized him at the Mother Francis Hospital for about a 
week, eight months after separation from service.  T. at 15-
16.  He was employed by the U.S. Postal Service for five 
years and does not recall having a physical examination.  T. 
at 8, 18.  He believes he started there in the latter part of 
1964.  T. at 8.  The Postal Service was not aware of a 
problem with his back; he did not inform them of the past 
problems.  T. at 8.  The veteran had two back surgeries while 
employed at the United States Postal Service.  T. at 8.  The 
first back surgery was in 1967 for laminectomy.  T. at 8.  
Dr. DeCharles, orthopedic surgeon, tried traction a couple of 
times, performed a myelogram, and performed both surgeries.  
T. at 9-17.  The veteran has attempted on several occasions 
to obtain the treatment records for both physicians; he 
testified that both physicians are deceased.  T. at 9-17.  He 
requested that the VA assist him to obtain these records.  T. 
at 17.  He had a third surgery in 1982 performed by Dr. DeBow 
(sic) at Medical City, in Dallas.  T. at 9.  Dr. DeBow (sic) 
has retired and he is unable to obtain treatment records from 
him.  T. at 9.  He had a 360 fusion in August 1995, screws, 
rods, and pins were placed.  T. At 10.  This limited his 
ability to earn a living; he is totally disabled and receives 
Social Security Disability.  T. at 10.  He has been totally 
disabled since the last surgery in 1995.  T. at 10.  He has 
attempted to obtain treatment records from Mother Francis 
Hospital in Tyler, Texas, without success.  T. at 15-16.  

Inasmuch as the veteran's February 1999 testimony puts the VA 
on notice of the existence of additional treatment records, 
these records should be obtained prior to the Board's 
appellate review in this case.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Spurgeon v. Brown, 10 Vet. App. 194, 
197 (1997) (VA's duty to assist includes requesting 
information from other Federal departments or agencies).  The 
Board does not find the veteran's assertions of treatment to 
be too attenuated to show availability of medical records 
sufficient to trigger the section 5103(a) duty.  Marciniak v. 
Brown, 10 Vet. App. 198 (1997).  Rather, the record as it 
appears before the Board today seemingly puts the VA on 
notice of the likely existence of competent medical evidence 
that would be relevant to a full and fair adjudication of the 
veteran's claim.  Beausoleil at 459; Robinette at 69.  

In view of the foregoing, the Board has determined that 
additional development is necessary to ensure full compliance 
with the duty to assist requirement.  Accordingly, this case 
is REMANDED to the RO for the following development:

1. The RO should obtain the names, 
addresses, and approximate dates of 
all VA and non-VA medical care 
providers who treated the veteran for 
his back disorder since 1964.  The 
veteran is requested to also indicate 
to which of these treating physicians 
he provided with copies of treatment 
records from Dr. Jones and/ or Dr. 
DuBois, if any, specifically Dr. 
Gordon and any retired records from 
the Mother Francis Hospital for the 
period of 1964-1970.  The RO is 
directed to the hearing transcript, 
page 17, regarding any completed VA 
Form 21-4142s for medical records.  
After securing the necessary 
release(s), the RO should obtain those 
records not previously secured, 
especially records pertaining to the 
reported earlier back surgeries in the 
late 1960's.  If the veteran fails to 
respond in a reasonable period of time 
to the development request, the RO 
should document such finding in the 
case file.  If the search for 
treatment records is negative, the 
response from that agency should be 
incorporated into the case file.  

2. The RO should make another attempt to 
secure the Boca Chica Naval Hospital 
treatment records from any available 
source, including the National 
Personnel Records Center.  The RO is 
referred to the September 1997 
response from the National Personnel 
Records Center, the September 1997 
deferred rating which bears the 
correct treatment dates (June 1963 to 
July 1963 and October 1963), and the 
September 1998 response from the 
National Personnel Records Center 
which bears the incorrect treatment 
period.  

3. The RO should obtain from the Social 
Security Administration records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied 
upon concerning that claim.  
Murincsak, supra. 

4. The RO should obtain from the United 
States Postal Service any personnel 
records pertinent to the veteran to 
include employment health records for 
the period of 1964 to 1969.  Spurgeon 
v. Brown, supra.

5. The Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board 
or Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6. The RO should review any medical 
records secured and perform any 
development warranted by the evidence.  
Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for a low back condition.  
If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




